DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species XIV/Sub-species AN in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that Species I-XX would not have a serious burden on the examiner to search and examine.  This is not found persuasive because the species would require separate classifications and a different field of search. For example, Species I-XII would require a search in at least A01K 87/007 and A01K97/10 for the built-in shape memory member; Species XIII, XIV, XVI, and XVIII have tapered designs and would include a search in B21B 2205/04; Species XV, XVII, and XIX have telescoping designs that would require a search in A01K87/025; and Species XX would require a search in at least B21B 2261/043 for segment 126 in the absence of the shape memory member 122. The specifics of the thickness and extension of the shape memory members in the sub-species would require a search in at least B21B 2261/00, B21B 2261/02, B21B 2261/04, and B21B 2265/16. 
Applicant’s traversal on the ground that the species I-XX are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior 
Applicant includes claims 6, 13, and 19 as relevant to Species XIV/Sub-species AN. The examiner respectfully disagrees. Claims 6 and 19 cites of a braid secured to the shaft, which pertains to Species VIV (Fig. 6) as cited in para. 46. Claim 13 cites of “the shape memory member is configured and positioned relative to the shaft such that the rod body exhibits a first degree of flexibility in a first direction relative to the longitudinal axis and a second degree of flexibility in a second direction relative to the longitudinal axis, the first direction being opposite the second direction and the first degree of flexibility being greater than the second degree of flexibility”, which pertains to Species XX (Fig. 13) as cited in para. 54. Therefore, claims 6, 13, and 19 are not examined and the claims examined are 1, 2, 4, 7-12, and 14-18. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is less than 50 words and the sentence is not a proper grammatically correct sentence.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests “Fishing Rod with an Attachable Tip Comprising of a Shape Memory Material”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 cite “wherein the rod body is formed by a mixture of non-shape memory material fibers and shape memory material fibers” but it is unclear what is meant by “non-shape memory material fibers”. The specification does not clearly cite what is defined as a non-shape memory material fiber. The only mention of fibers are in para. 37 but it does not make clear what a non-shape memory material fiber is and cites “a mixture of a conventional fishing rod body fiber material (e.g. carbon fibers) and shape memory material fibers (e.g. Nitinol fibers)”.  For the purposes of examination, the examiner interprets non-shape memory material to mean conventional fishing rod body fiber material, which includes carbon fibers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 9,949,466).
Regarding claim 1, Noda teaches (Fig. 1) of a fishing rod comprising:
a rod body (fishing rod 1) extending from a handle end (handle near reel seat 50) to a tip end (tip rod 12), wherein at least a portion of the rod body (1) comprises a shape memory material configured to self-return toward a normal shape upon removal of an applied load (Col. 3 lines 59-65, tip rod 12 is made of a short-fiber reinforced resin material which is configured to self-return toward a normal shape upon removal of an applied load).

Regarding claim 2, Noda teaches of the invention in claim 1, and wherein the rod body (Fig. 1, 1) comprises a shaft (Fig. 2, solid body 60) and a shape memory member (Fig. 2, prepreg sheet 62).

Regarding claim 4, Noda teaches of the invention in claim 2, and wherein the shape memory member (62) is attached to a surface of the shaft (Fig. 2, Col. 4 lines 22-32, shape memory member 62 covers the periphery of shaft 60).

Regarding claim 7, Noda teaches of the invention in claim 2, and wherein (Fig. 2) the shape memory member (62) is a tubular body (when shape memory member 62 is 

Regarding claim 9, Noda teaches of the invention in claim 7, and wherein (Fig. 2) the shape memory member (62) is exteriorly exposed along an exterior of the rod body (shape memory member 62 is exteriorly exposed along an exterior of the rod body 60).

Regarding claim 10, Noda teaches of the invention in claim 7, and wherein (Fig. 2) an outer diameter of the rod body (1) at the tip end (12) is defined by the shape memory member (Fig 2, Col. 4 lines 22-32, outer diameter of tip rod 12 is made of a shape memory member 62). 

Regarding claim 11, Noda teaches of the invention in claim 7, wherein (Fig. 2) the rod body (1) is characterized by a uniformly tapering shape in extension to the tip end (Fig. 5a, Col. 6 lines 54-66, solid body 60 of rod body 1 is a uniformly tapering shape in extension to the tip end 12), and further wherein the shape memory member (62) defines a portion of the uniformly tapering shape (Fig. 5a, Col. 6 lines 54-66, shape memory member 62 defines a portion of the uniformly tapering shape).

Regarding claim 12, Noda teaches of the invention in claim 7, further comprising (Fig. 1) a line guide (external guides 55) directly secured to an exterior of the shape memory member (line guides 55 directly secured to an exterior of the shape memory member 62 of the tip rod 12).

Regarding claim 16, Noda teaches of the invention in claim 1, and wherein the shape memory material comprises a shape memory polymer (Col. 4 lines 22-32, shape memory member 62 is a fiber-reinforced polymer made of carbon, boron, glass, metal, ceramics, and the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 9,949,466) in view of Nakahata et al. (US 2015/0272098), hereinafter Nakahata.
Regarding claim 8, Noda teaches of the invention in claim 7, but does not teach of wherein a length of the shape memory member is at least 30% of a working length of the rod body.
Nakahata is in the field of fishing rods and teaches of wherein a length of the shape memory member is at least 30% of a working length of the rod body (Fig. 1, ¶0027, tip rod 10 is made of a shape memory member 20 that is at least 30% of a working length of the rod body 1). 


Regarding claim 14, Noda teaches of the invention in claim 1, but does not appear to teach of wherein the shape memory material comprises a shape memory metal alloy (¶0027, shape memory member 20 can be formed of a metal alloy, such as a nickel-titanium alloy).
Nakahata teaches of wherein the shape memory material comprises a shape memory metal alloy (¶0027, shape memory member 20 can be formed of a metal alloy, such as a nickel-titanium alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Nakahata to have the shape memory material comprise of a metal alloy in order to lower the vibration damping factor of the tip rod while maintaining its operability as motivated by Nakahata in ¶0029.

Regarding claim 15, Noda as modified teaches of the invention in claim 14, and wherein the shape memory metal alloy is a nickel titanium alloy (¶0027 of Nakahata, shape memory member 20 of Nakahata can be formed of a nickel-titanium alloy).


Noda does not appear to teach of the rod body comprising of shape memory material fibers. 
Nakahata teaches of a rod body (1) formed by a mixture of non-shape memory material fibers (¶0029, tip end 10 comprises of carbon fibers) and comprising of shape memory material fibers (¶0029, high specific gravity member 20 comprises of a nickel-titanium alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noda to incorporate the teachings of Nakahata to have a rod body formed by a mixture of non-shape memory material fibers and of shape memory material fibers in order to lower the vibration damping factor of the tip rod while maintaining its operability as motivated by Nakahata in para. 29 and to adjust its flexibility and strength as motivated by Noda on Col. 2 lines 24-49. 

Regarding claim 18, Noda as modified teaches of the invention in claim 17, and wherein the non-shape memory material fibers are carbon fibers (Col. 4 lines 22-32, shape memory member 62 is a fiber-reinforced polymer made of carbon fibers and the like), and further wherein the shape memory material fibers are nickel titanium alloy fibers (As modified by Nakahata, the shape memory material fibers are nickel titanium alloy fibers).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647